        Case 1:19-cv-08051-AT-GWG Document 36 Filed 10/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
VIJU CHACKO,                                                   :

                                                             :     ORDER
                          Plaintiff,                               19 Civ. 8051(AT) (GWG)
                                                             :
        -v.-

                                                             :
COSTCO WHOLESALE CORPORATION,
                                                             :

                           Defendant.                          :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, United States Magistrate Judge

       A discovery conference to resolve the matters raised in Docket ## 31 and 34 shall take
place on Wednesday, October 28, 2020, at 10:30 a.m. It is the Court’s intention to decide the
matters raised based on the parties’ letter unless a party has shown good cause in advance of the
conference why formal briefing should be required.

        At the above date and time, the parties shall dial (888) 557-8511 and use access code:
6642374. (The public may also dial in but will be permitted only to listen.) The Court will
record the proceeding for purposes of transcription in the event a transcript is ordered. However,
any other recording or dissemination of the proceeding in any form is forbidden.

        When addressing the Court, counsel must not use a speakerphone.

        Each attorney or unrepresented party is directed to ensure that all other attorneys or
unrepresented parties on the case are aware of the oral argument date and time. In addition, any
requests for an adjournment must be made in compliance with Judge Gorenstein’s rules
(available https://nysd.uscourts.gov/hon-gabriel-w-gorenstein).

        SO ORDERED.

Dated: October 23, 2020
       New York, New York
                                                             ______________________________
                                                             GABRIEL W. GORENSTEIN
                                                             United States Magistrate Judge
